 IandPATTERNMAKERS LEAGUE OF NoRTII AMERICA, QUAD CITIES ASSOCIATION,.A. F. OF L.Case No. R-4673.-Decided February 2, 1943Jurisdiction:steel castings manufacturing industry.Investigation and Certification of Representatives:existence of question-: re-fusal to recognize because of alleged exiting contract; contract executedpursuant to certification following consent election which parties agreed shouldbe conducted among production and maintenance workers and thereforeincluded the pattern makers held no bar to a present determination of repre-sentation among such craft employees, when pattern makers' union which hadmembership among such employees was not notified at any stage of the pro-ceedings,was not a party thereto, and appropriateness of patternmakers,as a separate unit wasnot in issue;election necessary.Unit Appropriate for Collective Bargaining:all patternmakersand their ap-prentices held a separate appropriate unit or part ofan existing industrialunit; determination dependent upon result of election.Mr. George Branston,of Bettendorf; Iowa, for the Company.'Mr. Roy E. Rogers,of Hammond, Incl., for the P. M. L.Meyers & Meyers, by Mr. Ben Meyers,of Chicago, Ill., for the C. 1. 0.Dlr. Joseph E. Gubbiti8,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Pattern Makers League of North Amer-ica, 'Quad Cities Association, affiliated; with the A. F. of L., herein,called the P. M. L., alleging that a question affecting commerce hadarisen concerning the representation, of employees of Ordnance SteelFoundry Company, Bettendorf, Iowa, herein-called the Company, theNational Labor Relatioans Board provided for an appropriate hearingupon due notice before Harry Brownstein, Trial Examiner. Saidhearing was held at Davenport, Iowa; on December 16, 1942. , TheCompany, the P. M. L., and United Farm Equipment and Metal Work-ers of America, affiliated with the C. I. O:, herein called the C. I. 0.,appeared, participated, and were afforded full opportunity to be heard,47N L.R B,No.26,513024-43-vol 47-18-273 274DECISIO\S OF NATIONAL LABOR RELATIONS BOARDto examine and cross-examine witnesses, and to introduce evidencebearing upon the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYOrdnance Steel Foundry Company, a wholly owned subsidiary ofCampbell,Want & Cannon Foundry, Company, Muskegon, Michi-gan, is an Iowa, corporation.The Company is located at Bettenclorf,Iowa, occupying property under lease to the United States Govern-ment, where it is engaged in the manufacture of steel castings undertime and subcontract for the war program.The principal ra%vmaterials used are steel scrap, pig iron, and sand, the cost of whichis in excess of $1,000,000 annually.Approximately 50 percent ofthese raw materials are shipped from sources originating outside ofthe State of Iowa. The products manufactured annually by the'Company are valued at approximately $2,000,000, all of which areshipped directly or indirectly to destinations located outside theState of Iowa.H. THE ORGANIZATIONS INVOLVEDPattern Makers League of North America, Quad Cities Associa-tion, affiliated with the American Federation of Labor, and UnitedFarm Equipment and Metal Workers of America, affiliated with theCongress of Industrial Organizations, are labor organizations, admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 19, 1942, the C. I. 0., the Metal Trades Department,A. F. of L., and the Company entered into an agreement for a consentelection.The consent election was held on September 2, 1942, andthe C. I. O. was selected by the employees of the Company as their,bargaining representative.On October 4, 1942, the C. I. O. and the,Company entered into negotiations for a collective bargaining con-tract which was signed on November 30, 1942, subject to the approvalof the National War Labor Board, and by its terms was made retro-active to October 4, 1942.The contract covers substantially the sameunit as was agreed upon by the parties to the consent, election ; it isto be in effect for 1 year, and to continue from year to year thereaftersubject to a 30days'termination clause.The pattern makers areincluded in the contract. `ORDNANCE STEEL FOUNDRY COMPANY275The P. M. L. contends that the existing contract is not a bar tothe present'question of representation, as claimed by the C. I. O. andthe Company, since it'had no notice of the consent election and there-fore was unable to participate therein.The record shows that theP.M. L. had no knowledge of the negotiations leading up to theagreement for the consent election but several of its members saw thenotices of the election posted in the plant a week previous to theelection.Although the, pattern makers had the right to vote in theelection,Jthe record shows that they decided not to vole because theywere not represented on the ballot.The record further shows thatmany attempts were made by the members of the P. M. L. to havethe Company meet with them but not until they staged a 2-hour workstoppage did the Company grant them their request.At the meet-ing the Company advised them that it was bound by the resul^s ofthe consent election and the contract entered into 'with the C. I. O.subsequently.The P. M. L. filed its petition on October 7, 1942.As stated above, when the parties entered into an agreement for aconsent election, the P. M. L. had membership among the Company'spattern makers but received no notice of the proceeding and was nota-party thereto.Since the parties to the consent election also agreedthat the appropriate unit should include all production and main-tenance employees; the pattern makers were included in the unit andthe appropriateness of a separate unit of pattern makers was not in,issue.'-Under all the circumstances, we find that the existing contract isnot a bar to a present determination of representatives of the Com-pany's pattern makers and apprentices.Evidence introduced by the P. Al. L. at the hearing indicates thatthe P. M.'L. represents a substantial number of employees in the unitit alleges to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning'of Section 9 (c)'and Section 2 (6) and (7) of the Act.Iv. THE APPROPRIATE UNIT;THE DETERMINATION OF I4RPRESENTATIVESThe P.M. L. contends that the pattern makersand theirapprenticesby reason of their distinctive craft constitute an appropriate unit for'Matter of Benduv Products Division of Bend'w Aviation CorporationandPattern MakersLeague of North America, South Bend Association, A F of L, 39 NL R. B 812The evidence consists of a statement pi epared by an cffi^inl of the P M L which showsthat 11 of its members were in the emplov of the Company on or before November 18, 1942There was testimony to the effect that 10 membership cards were submitted to the Re,ponalDiiccto', all of which hole appaiently _-enuine signaturesSven cards were dated October12; 2 were dated October 14, and 1 unc'a*edAll bore names of persons listed on theCompany's pay roll of December 13, 1942.The proposed unit would consist of 18employees 276DEICISI6NS OF NATIONAL. LABOR RELATIONS BOARDbargaining.The C. I. O. and the Company contend that if a questionof representation does exist, the unit should consist of all employees inthe pattern department, including the pattern clerk and'the patternstorage laborers.The pattern clerk and pattern .storage, laborers- arenot skilled employees, as are the pattern makers, the-pattern clerk doeswork which is clerical in nature while the pattern storage laborers areengaged in semi-skilled work of a different nature.We have held innumerous cases that pattern makers form a clearly definable unit.'We accordingly find that the pattern makers and their apprenticesmay properly form an appropriate. unit if they so desire.We shalldirect that the question concerning representation which has arisenbe resolved by an election by secret ballot among the pattern makersand pattern makers' apprentices employed at the Company's Betten-dorf, Iowa, plant, excluding supervisors, who were employed duringthe pay-roll period immediately preceding the date of our Direction ofElection, subject.to the limitations and additions set forth therein.If the pattern makers and their apprentices select the, P. M. L., theywill thereby have indicated their desire to constitute a separate unit.If they select the C. I. 0., such employees will have thereby indicatedtheir desire to be included in the unit with the general production andmaintenance group and will be a part of such unit.'DIRECTION OF ELECTIONBy virtue of and pursuant of the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,'and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Ordnance SteelFoundry Company, Bettendorf, Iowa, an election by secret ballot shallbe conducted as early' as possible, but not later than thirty (30) daysfrom the date of this Direction of Election, under the direction andsupervision of the Regional Director for the Eighteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations, amongall the pattern makers and pattern makers' apprentices who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees wlio did not work during saidpay-roll, period because'they were ill or on vacationf'or" temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding3Matter of Bethlehem Steel Company (ShipbuildingDwiston) andPattern Makers Leagueof North America, Ncw YorkAssociation, 40 N L It B 922.IIn this event we shall order the petition dismissed ORDNANCE STEEL, FOUNDRY COMPANY277any who have since quit or been discharged for cause, to determinewhether they desire to be represented by Pattern Makers League ofNorth America, Quad Cities Association, A.. F. of L., or by UnitedFarm Equipment and Metal Workers of America, C. I. 0., for thepurposes of collective bargaining, or by neither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision,andDirection of Election.i